ON MOTION FOR REHEARING

PER CURIAM.
Petitioner contends that the trial court believed that it needed to conduct an additional evidentiary hearing. The trial court did opine that it might need an evidentiary hearing even though it had just conducted one to hear from other witnesses (an assistant state attorney). It then reserved ruling on the motion for fifteen Rays so that the defense attorney could set a hearing “or do whatever you deem appropriate.” No further, hearing was set. Therefore, the trial court rendered its ruling on the evidence before it. As the defense forfeited the opportunity to present additional evidence, we can only presume that there was no further evidence to present.
The motion for rehearing is denied.
DELL, WARNER and FARMER, JJ., concur.